DETAILED ACTION
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).


The species are as follows: 
Group A: 
Species (a): claim 6
Species (b): claim 7
Group B:
Species (c): claims 28 and 29
Species (d): claims 35, 36, 38, 40-43, 45, 46, 48, 50, 52, and 53

Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.

Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  1, 2, 10, 12, 18, 21, 26, 30-33, 54, 56, 57, 59, 61, 52, 54, and 67. 

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:

Species (a) and (b) in Group (A) lack unity of invention because even though the inventions of these groups require the technical feature of the following: 

i. providing a plurality of layers of sheet molding compound, each layer comprising a plurality of ribbons randomly distributed across the plane of the respective layer and at least partly coated by a resin, each ribbon comprising a bundle of mutually aligned carbon fibers and being randomly oriented within the plane of the layer, in each layer of sheet molding compound the ribbons are distributed to cover less than 100%, optionally from 90 to 99%, of the layer area, relative to the plane of the layer;
ii. assembling the plurality of layers as a stack;
iii. locating the stack in a molding area of a mold tool, the mold tool defining a
peripheral edge of the molding area, wherein the stack of layers is shaped and dimensioned to cover from 90 to 100% of the molding area and a peripheral edge of the stack is located at or inwardly of the peripheral edge of the molding area, the stack of layers defining a panel part;
iv. applying a molding pressure to an upper surface of the stack and causing the sheet molding compound to flow and fill a mold cavity, defined by the molding area, of the mold tool; and
v. solidifying the resin to form a molded part from the molding material, wherein the molded part includes a panel portion formed from the panel part, further comprising assembling the plurality of layers as a stack and disposing the stack into a molding area of the mold tool. 

This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Masini (US 9,180,627) in view of Weeks (EP0415436) and Roberts (PG-PUB 2014/0099484). 

Masini teaches a method of molding material to form a molded part of fiber-reinforced resin matrix composite material, the method comprising the steps of: 
i. providing a plurality of layers of sheet molding compound comprising carbon filament (Col 1, Ln 56-64 and Col 4, Ln 1-11); 
ii. assembling the plurality of layers into a stack (Col 3, Ln 52-67); 

iv. applying a molding pressure to an upper surface of the stack and causing the sheet mold compound to flow and fill a mold cavity, defined by the mold area, of the mold tool (Col 5, Ln 56- Col 6, Ln 10) and
v. solidifying the resin to form a molded part from the molding material, wherein the molded part includes a panel portion formed from the panel part (Col 4, Ln 42-54), 
wherein assembling the plurality of layers as a stack and disposing the stack into a molding area of the mold tool (Figure 1 and Col 3, Ln 57-61). 


Masini does not explicitly teach a step of i. providing a plurality of layers of sheet molding compound, each layer comprising a plurality of ribbons randomly distributed across the plane of the respective layer and at least partly coated by a resin, each ribbon comprising a bundle of mutually aligned carbon fibers and being randomly oriented within the plane of the layer, in each layer of sheet molding
compound the ribbons are distributed to cover less than 100%, optionally from 90 to 99%, of the layer area, relative to the plane of the layer. 
	Weeks teaches a process of producing a composite preform with a plurality of randomly oriented chips comprising resin and carbon fiber (Col 2, Ln 30-40 and Figure 1). 

	Both Masini and Weeks discuss utilizing sheets comprising thermoplastic resin and carbon fiber filaments for compression molding.  It would have been obvious to one of ordinary skill in the art to substitute the structure of the thermoplastic and carbon fiber 

	Roberts teaches a process producing a ceramic matrix composite comprising a plurality of randomly oriented unidirectional tape segments occupy about 50% to about 99% of a surface area of the thin continuous matrix ply sheet (Figure 4 and [0008], [0025]). 

	Both Masini in view of Weeks and Roberts discuss utilizing a sheet made from chips of thermoplastic and carbon fiber materials. Masini in view of Weeks does not disclose the percentage of surface area of the layer area covered by the chips. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed percentage of area of the layer area covered by the chips of Masini in view of Weeks with the 50% to 90% range of surface area coverage from the tape segments of Roberts, a functionally equivalent range of surface coverage from segments used to create a sheet of composite material. 

Species (c) and (d) in Group (B) lack unity of invention because even though the inventions of these groups require the technical feature of the following: 
a method of molding a molding material to form a molded part of fiber reinforced resin matrix composite material, the method comprising the steps of:
i. providing a plurality of layers of sheet molding compound, each layer comprising a plurality of ribbons randomly distributed across the plane of the respective layer and at least partly coated by a resin, each ribbon comprising a bundle of mutually aligned carbon fibers and being randomly oriented within the plane of the layer, in each layer of sheet molding compound the ribbons are distributed to cover less than 100%, optionally from 90 to 99%, of the layer area, relative to the plane of the layer;
ii. assembling the plurality of layers as a stack;
iii. locating the stack in a molding area of a mold tool, the mold tool defining a
peripheral edge of the molding area, wherein the stack of layers is shaped and dimensioned to cover from 90 to 100% of the molding area and a peripheral edge of the 
iv. applying a molding pressure to an upper surface of the stack and causing the sheet molding compound to flow and fill a mold cavity, defined by the molding area, of the mold tool; and
v. solidifying the resin to form a molded part from the molding material, wherein the molded part includes a panel portion formed from the panel part, further comprising assembling the plurality of layers as a stack and disposing the stack into a molding area of the mold tool, 
	wherein each layer of sheet molding compound is formed by providing a tow of carbon fibers scatting a plurality of the ribbons onto a surface to form a layer of the plurality of ribbons which are randomly distributed across the plane of the layer and coating the plurality of ibons with a resin to form the layer of sheet molding compound. 

This technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Masini (US 9,180,627) in view of Sarlin (EP 1134314) and Roberts (PG-PUB 2014/0099484). 

Masini teaches a method of molding material to form a molded part of fiber-reinforced resin matrix composite material, the method comprising the steps of: 
i. providing a plurality of layers of sheet molding compound comprising carbon filament (Col 1, Ln 56-64 and Col 4, Ln 1-11); 
ii. assembling the plurality of layers into a stack (Col 3, Ln 52-67); 
iii. locating the stack of plurality of layers in a molding area of a mold tool, the mold tool defining a peripheral edge of the molding area, wherein the stack of layers is shaped and dimensioned to cover from 90% to 100% of the molding area and a peripheral edge of the stack is located at or inwardly of the peripheral edge of the molding area, the stack of layers defining a panel part (Figure 1 and Col 2, Ln 44-62; Col 4, Ln 21-35); 

v. solidifying the resin to form a molded part from the molding material, wherein the molded part includes a panel portion formed from the panel part (Col 4, Ln 42-54), 
wherein assembling the plurality of layers as a stack and disposing the stack into a molding area of the mold tool (Figure 1 and Col 3, Ln 57-61). 


Masini does not explicitly teach a step of i. providing a plurality of layers of sheet molding compound, each layer comprising a plurality of ribbons randomly distributed across the plane of the respective layer and at least partly coated by a resin, each ribbon comprising a bundle of mutually aligned carbon fibers and being randomly oriented within the plane of the layer, in each layer of sheet molding
compound the ribbons are distributed to cover less than 100%, optionally from 90 to 99%, of the layer area, relative to the plane of the layer and scattering the plurality of ribbons onto a surface to form a layer of the plurality of ribbons which are randomly distributed across the plane of the layer and coating the plurality of ribbons with a resin to form the layer of sheet molding compound. 

	 Sarlin teaches a process of preparing composite sheet comprising randomly oriented segments comprising resin [0005] and carbon fibers [0009] (Figure 2 and 8) scattering the plurality of ribbons onto a surface to form a layer of the plurality of ribbons which are randomly distributed across the plane of the layer and coating the plurality of ribbons with a resin to form the layer of sheet molding compound (Figure 8 and [0050]-[0051]). 

	Both Masini and Sarlin discuss utilizing sheets comprising thermoplastic resin and carbon fiber filaments for forming a composite.  It would have been obvious to one of ordinary skill in the art to substitute the structure of the thermoplastic and carbon fiber sheets of Masini with the structure of the thermoplastic and carbon fiber sheet of Sarlin, 

	Roberts teaches a process producing a ceramic matrix composite comprising a plurality of randomly oriented unidirectional tape segments occupy about 50% to about 99% of a surface area of the thin continuous matrix ply sheet (Figure 4 and [0008], [0025]). 

	Both Masini in view of Sarlin and Roberts discuss utilizing a sheet made from chips of thermoplastic and carbon fiber materials. Masini in view of Weeks does not disclose the percentage of surface area of the layer area covered by the chips. It would have been obvious to one of ordinary skill in the art to substitute the undisclosed percentage of area of the layer area covered by the chips of Masini in view of Sarlin with the 50% to 90% range of surface area coverage from the tape segments of Roberts, a functionally equivalent range of surface coverage from segments used to create a sheet of composite material. 



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANA C PAGE whose telephone number is (571)272-1578. The examiner can normally be reached M-F, 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 5712721095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 







/HANA C PAGE/Examiner, Art Unit 1745